UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008. OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 0-24611 CFS Bancorp, Inc. (Exact name of registrant as specified in its charter) Indiana 35-2042093 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 707 Ridge Road, Munster, Indiana 46321 (Address of principal executive offices) (Zip code) (219) 836-5500 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES RNO £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer £ Accelerated filer R Non-accelerated filer £ (Do not check if a smaller reporting company) Smaller reporting company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES £NO R The Registrant had 10,676,483 shares of Common Stock issued and outstanding as of October 29, 2008. CFS BANCORP, INC. TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Condensed Consolidated Statements of Condition 3 Condensed Consolidated Statements of Income 4 Condensed Consolidated Statements of Changes in Stockholders’ Equity 5 Condensed Consolidated Statements of Cash Flows 6 Notes to Condensed Consolidated Financial Statements 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures about Market Risk 40 Item 4. Controls and Procedures 43 PART II - OTHER INFORMATION Item 1. Legal Proceedings 43 Item 1A. Risk Factors 43 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 45 Item 3. Defaults Upon Senior Securities 45 Item 4. Submission of Matters to a Vote of Security Holders 45 Item 5. Other Information 46 Item 6. Exhibits 46 Signature Page 48 Certifications for Principal Executive Officer and Principal Financial Officer 49 Exhibit Exhibit 31.2 Exhibit 32.0 2 Table of Contents CFS BANCORP, INC. Condensed Consolidated Statements of Condition September 30, 2008 December 31, 2007 (Unaudited) ASSETS (Dollars in thousands) Cash and amounts due from depository institutions $ 16,328 $ 25,825 Interest-bearing deposits 6,095 9,744 Federal funds sold 312 3,340 Cash and cash equivalents 22,735 38,909 Securities available-for-sale, at fair value 249,636 224,594 Securities held-to-maturity, at cost 3,500 3,940 Investment in Federal Home Loan Bank stock, at cost 23,944 23,944 Loans receivable 742,298 793,136 Allowance for losses on loans (8,664 ) (8,026 ) Net loans 733,634 785,110 Interest receivable 4,584 5,505 Other real estate owned 3,347 1,162 Office properties and equipment 19,907 19,326 Investment in bank-owned life insurance 36,435 36,475 Other assets 14,511 10,079 Goodwill and intangible assets 1,185 1,234 Total assets $ 1,113,418 $ 1,150,278 LIABILITIES AND STOCKHOLDERS’ EQUITY Deposits $ 832,223 $ 863,272 Borrowed money 141,146 135,459 Advance payments by borrowers for taxes and insurance 7,009 3,341 Other liabilities 11,939 17,792 Total liabilities 992,317 1,019,864 Commitments and contingencies – – Stockholders’ equity: Preferred stock, $0.01 par value; 15,000,000 shares authorized – – Common stock, $0.01 par value; 85,000,000 shares authorized; 23,423,306 shares issued; 10,676,483 and 10,705,510 shares outstanding 234 234 Additional paid-in capital 189,966 191,162 Retained earnings 91,696 97,029 Treasury stock, at cost; 12,616,732 and 12,583,856 shares (155,717 ) (154,895 ) Treasury stock held in Rabbi Trust, at cost; 130,091 and 133,940 shares (1,722 ) (1,766 ) Unallocated common stock held by Employee Stock Ownership Plan (2,892 ) (3,126 ) Accumulated other comprehensive income (loss), net of tax (464 ) 1,776 Total stockholders’ equity 121,101 130,414 Total liabilities and stockholders’ equity $ 1,113,418 $ 1,150,278 See accompanying notes. 3 Table of Contents CFS
